Citation Nr: 1722302	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-38 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Coast Guard from July 1966 to July 1970.  The Veteran had subsequent service in the Coast Guard Reserves from 1979 to 1996 with periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (the Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claims in May 2014 for further development.  However, additional development is required before the Board may decide the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a bilateral hearing loss disability has been raised by the record in a May 2016 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's May 2014 remand directed the RO to obtain personnel and treatment records from the Veteran's Coast Guard and Coast Guard Reserve Service; obtain outstanding records from providers sufficiently identified by the Veteran; verify the specific dates of the Veteran's ACDUTRA and inactive duty training (INACDUTRA) service; and perform any additional development deemed necessary, including examinations if warranted.  

The RO attempted to obtain records identified by the Veteran.  The RO had previously determined that inpatient records from Portsmouth Naval Hospital and Curtis Bay were unavailable.  See July 2009 VA Memorandum and March 2016 Report of General Information.  In a March 2017 Report of General Information, the records department at Onslow Memorial Hospital indicated records for the Veteran prior to 2010 were not available.  The Veteran was advised of the unavailability of these records in March 2017 letters.

In November 2015, the RO received certification from the Coast Guard that all efforts to locate the Veteran's service treatment records had been exhausted and that no additional records had been located.  See November 2015 DD Form 2963.  However, a January 2017 Report of General Information shows that the VA Liaison Officer (VALO) at the National Personnel Records Center (NPRC) indicated that the VALO was still waiting for the Veteran's records to be retrieved and that it was a time consuming process.  The report stated that the RO was advised to keep checking up on the request and that the internal message in the Personnel Information Exchange System (PIES) would be updated.  The record does not appear to contain an ultimate resolution of this request or an updated status in PIES.  

Given that the January 2017 Report of General Information suggests additional records may be outstanding, the RO should follow-up with the NPRC VALO to determine whether the NPRC has provided all available service records pertaining to the Veteran.  If the NPRC has no additional records, a written finding to that effect should be made and associated with the claims file, and the Veteran should be notified accordingly.

The Veteran has not been afforded VA examinations for his claimed disabilities.  VA has a duty to provide a VA examination when the record lacks sufficient competent evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence shows the Veteran has a current diagnosis of kidney stones.  See November 2012 record from Onslow Memorial Hospital.  The Veteran's service treatment records do not indicate treatment for kidney stones during active duty service; however the Veteran has consistently reported that he was treated for kidney stones during active duty service.  See, e.g., March 2008 statement, May 2009 informal conference report, and May 2016 statement.  Notably, the October 2008 rating decision stated that the Veteran's May 1970 separation examination report noted his history of kidney stones; however, review of that document shows no such notation.  Nevertheless, the Veteran has reported that he continued to have kidney stones through his reserve service and since.  Id.  

The Veteran has reported he experiences back pain and spasms, though there are no current medical records documenting treatment for a back disability.  See February 2008 claim.  Additionally, the Veteran has reported that he injured his back during active duty service, specifically during a fall while aboard the Cutter Primrose.  More recent medical records indicate the Veteran reported a back injury from a fall many years ago and episodes of low back pain since, and received a diagnosis of non-discogenic low back pain.  See July 2001 note from Kinston Medical Specialists.  Further, the Veteran has reported that he has had back problems since his in-service injury.  See February 2008 claim.  

Given the difficulties encountered in obtaining the Veteran's service records and the possibility that outstanding service records may be obtained, the Board finds it appropriate to afford the Veteran VA examinations for his claimed conditions.  

The Veteran is competent to speak to his history of kidney stones and back symptoms during and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  The Board stresses that if the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Submit an inquiry to the VA Liaison Officer (VALO) at the National Personnel Records Center (NPRC) to determine whether the Veteran's service records were located.  If so, ensure any identified records are associated with the electronic record.  If not, make a formal finding and associate it with the claims file, and notify the Veteran of that finding.

2.  After associating any obtained service records with the claims file or determining no additional records exist, schedule the Veteran for an examination with an appropriate examiner to determine the current nature and etiology of his kidney stone disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's kidney stone disability was caused by or related to active duty service or a period of ACDUTRA (see March 21, 2017 VA memo for ACDUTRA dates).

The examiner should consider the Veteran's reports of being treated for kidney stones during active duty and ACDUTRA service.  See, e.g., February 2008 claim, March 2008 statement, October 2008 notice of disagreement, March 2009 informal conference report, October 2009 VA Form 9, and May 2016 statement.  The examiner should also consider the October 1985 reserve annual examination indicating the Veteran passed a kidney stone in November 1984, and the November 1990 quadrennial report of medical history stating the Veteran endorsed kidney stones.  The Veteran is competent to speak to his history of kidney stones during and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After associating any obtained service records with the claims file or determining no additional records exist, schedule the Veteran for an examination with an appropriate examiner to determine the current nature and etiology of any diagnosed back disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to provide an opinion on the following:

a.  Identify any currently diagnosed back disability present since February 2008.  If no back disability exists, that finding should be expressly stated with an explanation.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disability was caused by or related to active duty service or a period of ACDUTRA  (see March 21, 2017 VA memo for ACDUTRA dates).

The examiner should consider the Veteran's reports of injuring his back in a fall that occurred during active duty service and sustaining another fall during ACDUTRA service.  See, e.g., February 2008 claim, March 2008 statement, October 2008 notice of disagreement, March 2009 informal conference report, October 2009 VA Form 9, and May 2016 statement.  The examiner should also consider the November 1990 quadrennial report of medical history stating the Veteran endorsed lower back pain, and the April 1994 dental health questionnaire noting the Veteran's report of minor back pain.  The Veteran is competent to speak to his history of back symptoms during and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




